33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Terry CAMP, Appellant,v.Ron GRIGGS;  John M. Graves; David Talley, Jr.;  Marian G.Schmidt;  City of Magnolia; Columbia County, AR;Terry Bolton, Appellees.
No. 94-1925.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 9, 1994.Filed:  August 12, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Terry Camp appeals the district court's1 order dismissing his 42 U.S.C. Sec. 1983 complaint.  Having carefully reviewed the record and appellant's brief, we are convinced that the district court correctly dismissed the complaint and that an opinion would lack precedential value.  Thus, we affirm the district court's order.  See 8th Cir.  R. 47B.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, adopting the report and recommendation of the Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas